13-4748
         Rui v. Lynch
                                                                                                             BIA
                                                                                                        Wright, IJ
                                                                                                     A201 155 005
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
     APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
     TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall
 3       United States Courthouse, 40 Foley Square, in the City of
 4       New York, on the 11th day of January, two thousand sixteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       QUI JI RUI, AKA JI RUI QUI, AKA
14       JI RUI,
15                Petitioner,
16
17                      v.                                                      13-4748
18                                                                              NAC
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,*
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                        Richard Tarzia, Belle Mead, New
25                                              Jersey.
26


         *
          Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E. Lynch is
         automatically substituted for former Attorney General Eric H. Holder, Jr. as Respondent.
FOR RESPONDENT:             Stuart F. Delery, Assistant Attorney
                            General; Francis W. Fraser, Senior
                            Litigation Counsel; Regina Byrd,
                            Attorney, Office of Immigration
                            Litigation, United States Department
                            of Justice, Washington D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Qui Ji Rui, a native and citizen of China, seeks review

of a November 22, 2013, decision of the BIA, affirming the

June    6,   2012,   decision     of   an   Immigration   Judge   (“IJ”),

which denied his application for asylum and withholding of

removal.     In re Qui Ji Rui, No. A201 155 005 (B.I.A. Nov.

22, 2013), aff’g No. A201 155 005 (Immig. Ct. N.Y. City

June 6, 2012).        We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

       Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.                 See Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).       The     applicable    standards     of   review    are   well

established.         8 U.S.C.     § 1252(b)(4)(B);     Yanqin     Weng   v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).




                                       2
    For asylum applications like Rui’s, governed by the

REAL ID Act of 2005, the agency may, “[c]onsidering the

totality of the circumstances,” base a credibility

determination on an asylum applicant’s demeanor, the

plausibility of his account, and inconsistencies in his

statements and other record evidence, “without regard to

whether” they go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”     Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

curiam).   Substantial evidence supports the agency’s

adverse credibility determination.

    First, the agency reasonably found inconsistent Rui’s

statement in his asylum application that his father is a

Christian, his testimony that his father is not a

Christian, and his witness’s testimony that his father is a

Christian.   The agency further reasonably found

inconsistent his application, testimony, and mother’s

letter regarding where his brothers reside and whether they

were arrested on account of their religion in China.    See



                              3
id. at 166 n.3, 167.   Rui failed to provide compelling

explanations for these inconsistencies.   See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that

the agency need not credit an applicant’s explanations for

inconsistent testimony unless those explanations would

compel a reasonable fact-finder to do so).

    The IJ also reasonably found it implausible that the

police immediately discovered Rui’s identity and home

address after an attempted raid on a Christian gathering he

attended.   See Wensheng Yan v. Mukasey, 509 F.3d 63, 66 (2d

Cir. 2007); see also Siewe v. Gonzales, 480 F.3d 160, 168-

69 (2d Cir. 2007) (providing that an implausibility finding

that is based on “speculation that inheres in inference is

not ‘bald’ if the inference is made available to the

factfinder by record facts, or even a single fact, viewed

in the light of common sense and ordinary experience.”).

Rui testified that he had not previously attended such a

gathering, did not know most of the members in attendance,

and had never been arrested or involved in any underground

church activity.   Having questioned Rui’s credibility, the

agency reasonably relied further on his failure to provide

certain credible evidence corroborating his claim or



                              4
rehabilitating his testimony.       See Biao Yang v. Gonzales,

496 F.3d 268, 273 (2d Cir. 2007) (per curiam).      Given the

inconsistency, implausibility, and corroboration findings,

the totality of the circumstances supports the agency’s

adverse credibility determination.      See Xiu Xia Lin, 534
F.3d at 167.   That determination is dispositive of asylum

and withholding of removal, as those claims are based on

the same factual predicate.     Paul v. Gonzales, 444 F.3d
148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                5